On Motion for Rehearing.
KRUEGER, Judge.
Appellant has filed a motion for a rehearing in which he insists that the indictment is fundamentally defective in that it fails to charge an offense against the laws of this, state. We have again examined the same with much care, but remain of the opinion that it is sufficient to charge the offense for which he was convicted.
The motion for rehearing is overruled.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.